 Fill in this information to identify your case:

 Debtor 1                   Salvador Losavio
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Scarlet Ann Losavio
 (Spouse if, filing)        First Name                      Middle Name                      Last Name

 United States Bankruptcy Court for the:             EASTERN DISTRICT OF LOUISIANA

 Case number
 (if known)                                                                                                                                          Check if this is an
                                                                                                                                                     amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                               Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much     Amount of claim        Value of collateral     Unsecured
 as possible, list the claims in alphabetical order according to the creditor’s name.                          Do not deduct the      that supports this      portion
                                                                                                               value of collateral.   claim                   If any
 2.1     CottonPort Bank                          Describe the property that secures the claim:                  $100,311.00                $96,160.00            $4,151.00
         Creditor's Name                          6485 LA Hwy 1 Batchelor, LA 70715
                                                  Pointe Coupee County
                                                  House and lot (approximately 3/4
                                                  acre)
                                                  surrender
                                                  As of the date you file, the claim is: Check all that
         PO Box 530                               apply.
         Mansura, LA 71350                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          2017                      Last 4 digits of account number        8598




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
 Debtor 1 Salvador Losavio                                                                                    Case number (if known)
               First Name                  Middle Name                       Last Name
 Debtor 2 Scarlet Ann Losavio
               First Name                  Middle Name                       Last Name


         Pelican State Credit
 2.2                                                Describe the property that secures the claim:                        $351.00        $1,125.00             $0.00
         Union
         Creditor's Name                            2006 Ford F150 175,000 miles
         3232 S Sherwood Forrest                    plates turned into DMV, poor
         Blvd, #A                                   condition, in son's possession
                                                    As of the date you file, the claim is: Check all that
         Baton Rouge, LA                            apply.
         70816-4081                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          3/2015                      Last 4 digits of account number


 2.3     RBS Citizens NA                            Describe the property that secures the claim:                    $11,476.00        $11,625.00             $0.00
         Creditor's Name                            2014 Chrysler 300 120,000 miles
                                                    (surrender)
                                                    As of the date you file, the claim is: Check all that
         480 Jefferson Blvd.                        apply.
         Warwick, RI 02886-1359                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2/2018                      Last 4 digits of account number         6045




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor 1 Salvador Losavio                                                                                    Case number (if known)
               First Name                  Middle Name                       Last Name
 Debtor 2 Scarlet Ann Losavio
               First Name                  Middle Name                       Last Name


         Wells Fargo Dealer
 2.4                                                Describe the property that secures the claim:                      $4,926.00                   $3,062.50          $1,863.50
         Services
         Creditor's Name                            2009 Ford Taurus 176,000 miles
                                                    $181.47 per month, current (keep)
                                                    As of the date you file, the claim is: Check all that
         PO Box 10709                               apply.
         Raleigh, NC 27605                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2/2018                      Last 4 digits of account number         2011


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $117,064.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $117,064.00

 Part 2: List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          Citizens One
          Consumer Loan Servicing                                                                     Last 4 digits of account number
          JCB210
          PO Box 42033
          Providence, RI 02940-2033

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          Roy & Roy
          A Professional Legal L.L.C.                                                                 Last 4 digits of account number
          PO Box 363
          Marksville, LA 71351




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
